Citation Nr: 1511338	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Feinberg, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969.  In May 2012, he testified at a Board hearing held before the undersigned Veterans Law Judge in New York, New York. A copy of the transcript is of record.  

The Veteran's appeal was denied by the Board in January 2014.  He appealed to the Veterans Claims Court.  In September 2014, the Court Clerk granted a Joint Motion for Remand, vacating the Board's decision and remanding the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record has been found to be inadequate to make a determination as to the Veteran's ability to work.  First, vocational rehabilitation records dated after 2005 or 2006 should be obtained and associated with the claims file.

Next, while the August 2012 VA examiner indicated that the Veteran was disabled and that his feet and back impacted his ability to work, further clarification is needed with regard to whether his service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  The ratings assigned to his disabilities already recognize that he has disabilities that impact his ability to work.

In addition, the December 2014 opinion from D.J. made no mention of the Veteran's dementia, which had been documented in his VA treatment records since at least June 2014.  The Veteran's reliability as a historian was noted to be poor in VA treatment records.  However, D.J. appears to have relied on the Veteran's stated history and made no comment as to any dementia demonstrated during their telephone conversation; however, VA determined that the Veteran's dementia was of such a severity that he required 24-hour care.

In addition, D.J. did not consider the Veteran's attempts at vocational rehabilitation that were interrupted by his nonservice-connected  heart problems or his being the primary caretaker of his wife's grandson in determining if he was ever able to obtain or maintain substantially gainful employment since March 2005.  Finally, while D.J. provided a detailed medical history for the Veteran regarding his physical disabilities, he made no specific finding as to why they, along with his education (a bachelor's degree) and work history (director of an outreach program), precluded sedentary employment.

As such, the Board finds that an adequate social and industrial survey should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Request any available VA vocational rehabilitation records regarding the Veteran and associate them with the claims file.

2.  Schedule the Veteran for a VA social and industrial survey to ascertain the impact of his service-connected disabilities on his capacity for employment.  The claims file must be made available to the examiner for review.  

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education, employment history, social adjustment, and current behavior and health.  The examiner should offer an assessment of the Veteran's current functioning and identify the conditions which limit his employment opportunities.  

The examiner should evaluate and discuss the effect of all of the appellant's service-connected disabilities (pes planus, low back pain, left ankle pain, right ankle pain), both singly and jointly, on his employability.  

Distinctions between the effects the Veteran's service-connected disabilities and his nonservice-connected disorders such as peripheral neuropathy, gout, dementia, atrial fibrillation, diabetes mellitus, hypertension, and hepatitis C have on his capacity for employment should be noted.

The examiner is asked to provide an opinion, with regard to the Veteran's service-connected disabilities only, and considering his education and work history, as to whether he can obtain and retain substantially gainful employment.

If the Veteran is unable to report for the examination or if the examiner determines that such examination is unnecessary, an opinion only should be provided that addresses the above.

3.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

